Case 2:17-cv-00718-RWS-RSP Document 136-3 Filed 12/17/18 Page 1 of 2 PageID #: 6819
                                                                                                        Page 1 of 2
                                   E2Interactive, Inc. v. Blackhawk Network, Inc.


                        E2Interactive, Inc. v. Blackhawk Network, Inc.
                          United States District Court for the Western District of Wisconsin
                                   April 25, 2011, Decided; April 25, 2011, Filed
                                                    09-cv-629-slc


Reporter
2011 U.S. Dist. LEXIS 164404 *
                                                            Duchemin, LEAD ATTORNEY, Quarles & Brady,
E2INTERACTIVE, INC. and INTERACTIVE
                                                            Madison, WI; Robin L. McGrath, LEAD ATTORNEY,
COMMUNICATIONS INTERNATIONAL, INC., Plaintiffs,
                                                            David S. Moreland, Paul Hastings LLP, Atlanta, GA;
v. BLACKHAWK NETWORK, INC., Defendant.
                                                            Holly Hawkins Saporito, Labriah D. Lee, Alston & Bird
                                                            LLP, Atlanta, GA.
Core Terms
                                                            Judges: STEPHEN L. CROCKER, Magistrate Judge.
patent, terms, parties, infringing, disputes, summary
judgment, invalidated, construing, products, motions,       Opinion by: STEPHEN L. CROCKER
proposed construction, last week, prior art,
constructions, requesting, preambles, scheduled,
                                                            Opinion
persuade, lawsuit

Counsel: [*1] For e2Interactive, Inc., Interactive          OPINION AND ORDER
Communications, International, Inc., Plaintiffs, Counter
Defendants: Matthew J. Duchemin, LEAD ATTORNEY,             In this patent lawsuit, plaintiffs e2Interactice, Inc. and
Quarles & Brady, Madison, WI; Robin L. McGrath,             Interactive     Communications       International,    Inc.
LEAD ATTORNEY, David S. Moreland, Paul Hastings             (collectively InComm) allege that defendant Blackhawk
LLP, Atlanta, GA; Frank G. Smith, III, George Douglas       Network, Inc. is infringing plaintiffs' U.S. Patent Nos.
Medlock, Jr., Holly Hawkins Saporito, Labriah D. Lee,       7,578,439 (the '439 patent) and 7,630,926 (the '926
Siraj M. Abhyankar, Alston & Bird LLP, Atlanta, GA.         patent), related to prepaid gift cards. Dkt. 105.
                                                            Blackhawk has asserted numerous affirmative defenses
For Blackhawk Network, Inc., Defendant: Alan M. Fisch,      and counterclaims, including that the patents-in-suit are
Coke Morgan Stewart, LEAD ATTORNEYS, Caroline               unenforceable because of inequitable conduct
Rieger Brownlie, Jason Hoffman, Jeffrey Saltman, Roy        committed before the United States Patent and
William Sigler, Kaye Scholer LLP, Washington, DC;           Trademark Office. Dkt. 117. InComm has filed a motion
Frank G. Smith, III, Alston & Bird LLP, Atlanta, GA;        requesting construction of 3 terms in the '439 patent and
James Donald Peterson, Jennifer Lynn Gregor, Godfrey        2 terms in the '926 patent. Dkt. 144. Blackhawk has
& Kahn, S.C., Madison, WI; Joseph Drayton, Kaye             requested construction of 6 terms in the '439 patent, 3
Scholer LLP, New York, NY.                                  terms in the '926 patent and the preambles of the
For Blackhawk Network, Inc., Counter Claimant: Alan M.      independent claims of each patent. Dkt. 142. Upon
Fisch, Coke Morgan Stewart, LEAD ATTORNEYS,                 reconsideration [*3] of oral assurances made on the fly
Caroline Rieger Brownlie, Jason Hoffman, Kaye Scholer       by the court last week, I am denying both motions.
LLP, Washington, DC; Bryan J. Cahill, James Donald
Peterson, Godfrey & Kahn, S.C., Madison, WI.                In the preliminary pretrial conference order, dkt. 24, the
                                                            court explained that it would be each "party's burden to
For e2Interactive, Inc., Interactive Communications         persuade the court that construction of each specified
International, Inc., Counter Defendants: Robin L.           term is necessary to resolve a disputed issue
McGrath, LEAD ATTORNEY, David S. Moreland, Paul             concerning infringement or invalidity." Id. at 2. The court
Hastings LLP, Atlanta, [*2] GA; Holly Hawkins Saporito,     has learned from experience to impose this requirement
Labriah D. Lee, Alston & Bird LLP, Atlanta, GA. Matthew     to avoid deciding abstract questions that have no
J. Duchemin, Quarles & Brady, Madison, WI.                  bearing on the lawsuit. "If [an] order represents a mere
For e2Interactive, Inc., Counter Defendant: Matthew J.      advisory opinion not addressed to resolving a 'case or

                                                 WILLIAM RAMEY
Case 2:17-cv-00718-RWS-RSP Document 136-3 Filed 12/17/18 Page 2 of 2 PageID #: 6820
                                                                                                          Page 2 of 2
                                     E2Interactive, Inc. v. Blackhawk Network, Inc.

controversy,' then it marks an attempted exercise of           cautious planning, I told the parties to plan on attending
judicial authority beyond constitutional bounds. U.S.          a claims construction hearing on May 6, 2011 at 9:00
Const. art. III, § 2." Socha v. Pollard, 621 F.3d 667, 670     a.m. as conditionally designated in the most recent
(7th Cir. 2010).                                               scheduling order, dkt. 130. But now that I have had time
                                                               actually to go back and double-check the parties' written
In this case, the parties have not explained why               submissions, it has become apparent that a hearing is
construing any of the requested terms is necessary.            not required because the court will not be construing
InComm cursorily states that construction may be               any of the requested terms at this time.
relevant to determining infringement or would assist the
parties in determining the relative strength of their          As this case progresses, if either party [*6] continues to
cases. See dkt. 146 at 13, 18, 20 and 34. Although             believe that construction of claim terms is necessary,
Blackhawk provides a little more information, it fails to      then it may ask for construction on summary judgment
explain specifically how its proposed constructions are        or at trial, but it will have to makes its case for
related to disputes about whether the accused products         construction with more rigor than the headline versions
are infringing or the patents are invalidated [*4] by prior    now before the court.
art. With respect to all of its requested terms, it states
                                                               ORDER
only that "if the Court adopts its proposed construction"
of the term, then "Blackhawk does not infringe" because        IT IS ORDERED that the parties' motions for
its products do not possess the particular element at          construction of claim terms (dkts. 142 and 144) are
issue. See, e.g., dkt. 142 at 16, 18 and 19. Essentially,      DENIED and the hearing scheduled for May 6, 2011 will
all Blackhawk is saying is that if the court agrees with it,   be cancelled as unnecessary.
it wins. That's not enough. Blackhawk also offers no
explanation of why construction of the preambles is            Entered this 25 th day of April, 2011.
important to the disputes in this case, stating only that
they provide "essential structure or steps" and "give life,    BY THE COURT:
meaning, and vitality to the claims." See, e.g., id at 40,
                                                               /s/ STEPHEN L. CROCKER
44 and 45. That's not enough either.
                                                               Magistrate Judge
Without a specific explanation about how the disputed
meaning of a term relates to the dispute about whether
the accused products are infringing or the patents are
                                                                 End of Document
invalidated by prior art, it is impossible for the court to
determine whether claim construction will be a useful
exercise. Far too often, construing claim terms in a
vacuum leads to additional disputes about the meaning
of the court's construction at summary judgment or to
revision when the context of the dispute is revealed.
Another problem with unsupported requests for
construction [*5] is that parties sometimes take a
shotgun approach and ask for construction terms in
hopes of obtaining a few favorable constructions to use
during summary judgment; if the court doesn't give the
constructions the party wanted, then those terms faded
from the case. That's why the parties have to persuade
the court that the juice is worth the squeeze.

Last week the parties telephoned the court to ask about
the claims construction hearing, fretting that they had
not yet gotten a thumbs-up or thumbs-down from the
court. Frankly, at that point, the court had not yet
carefully reviewed the parties' claims construction briefs
because it was finishing work on other litigants' more
pressing summary judgment motions. In the interests of


                                                   WILLIAM RAMEY
